Citation Nr: 1627554	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent disabling for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from May 29, 1997 to September 25, 2003.   

2.  Entitlement to an initial evaluation higher than 20 percent disabling for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from September 26, 2003 to November 21, 2013 to exclude periods of convalescence.  
 
3.  Entitlement to an initial evaluation higher than 20 percent disabling for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 since November 22, 2013 to exclude periods of convalescence.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and E.T. 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1984 to July 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A hearing was held before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing is of record.  

The issues of entitlement to an initial evaluation higher than 20 percent disabling for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 since November 22, 2013; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

It is noted that service connection for a psychiatric disorder was denied by recent rating action.  There was a notice of disagreement, and subsequent follow-up letter by the RO.  As such, development is ongoing and remand for a statement of the case is not in order.

It is noted that temporary total ratings for convalescence have been assigned for various periods during the course of the appeal.  Those matters are not subject to appellant review and are not affected by any action taken herein.

An issue of an earlier effective date for the grant of service connection was said to be on appeal at the time of the Board hearing.  Review of the pleadings reveals that all argument has been concerning the prior rating assigned, not the initial 1997 assigned date for the grant of service connection.  Those contentions are properly addressed as part of the issues listed on the title page.


FINDINGS OF FACT

1.  From May 29, 1997 to September 25, 2003, lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 was not manifested by muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  

2.  From September 26, 2003 to November 21, 2013, lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 was not manifested by incapacitating episodes, forward flexion of the thoracolumbar spine that was 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from May 29, 1997 to September 25, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015) (formerly Diagnostic Code 5295 (2002)).

2.  The criteria for an initial rating higher than 20 percent for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from September 26, 2003 to November 21, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letter in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

RATINGS 

In an October 2010 rating decision, the RO promulgated the Board's May 2010 grant of service connection for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5.  The Veteran's lumbar spine disability is rated under 4.71a, Diagnostic Code 5242 and is subject to the criteria listed under the general rating formula for diseases and injuries of the spine.  He appeals the denial of an initial rating higher than 10 percent from May 29, 1997 to September 25, 2003, and an evaluation higher than 20 percent from September 26, 2003 to November 21, 2013 excluding periods of temporary total evaluation.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the spine rating criteria were changed during the period of the Veteran's claim.  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The pre-amended rating criteria for DC 5295, in effect prior to September 26, 2003, provided for a 10 percent rating when there was characteristic pain on motion; a 20 percent rating when there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position; and a 40 percent rating for severe lumbosacral strain; with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or with some of the above with abnormal mobility on forced motion.

For intervertebral disc syndrome, the pre-amended criteria, in effect prior to September 23, 2002, provided a 10 percent evaluation where intervertebral disc syndrome was mild and a 20 percent evaluation where there was moderate intervertebral disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002). 

Under the current general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

After review of the record, the Board finds against a rating higher than 10 percent for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from May 29, 1997 to September 25, 2003.  In this regard, in the July 1997 VA examination the Veteran reported mild pains in the lower back that was worse with lifting or strenuous exercise.  His gait was normal.  Examination of the back revealed no tenderness.  Range of motion showed flexion was to 90 degrees with pain at L3 and L4, extension was to 30 degrees with no pain, right and left lateral flexion was to 40 degrees, and right and left rotation was to 50 degrees.  The lumbar spine showed minimal scoliosis.  Chronic low back pain was diagnosed.  

In July 2000, it was noted that the Veteran was seen for back pain with pain radiating down the left leg.  No bowel or bladder dysfunction was noted.  

A provisional diagnosis of acute back sprain and muscle spasm was given in July 2000.  MRI of the lumbar spine disclosed in September 2002 that there was moderate lumbar spondylosis at L5-S1.  There was a rather small disk protrusion on the left and at L4-5 a moderate diffuse disk bulge with a moderate degree of lumbar stenosis present.  There was also a mild central disk bulge noted at L3-4.  

During the February 2003 VA examination, it was noted that the Veteran's MRI showed more extensive problems with his lower back than previous X rays.  Examination revealed tenderness at T7 but muscles were normal with no muscle spasm.  He had forward flexion to 55 degrees actively and to 60 degrees after fatigue, all with pain.  The remaining examination was entirely normal with no pain.  He extended his back to 35 degrees actively and to 37 degrees after fatigue, all with no pain.  Right and left lateral flexion was to 40 degrees actively and to 47 degrees after fatigue, all with no pain.  Right and left lateral rotation was to 40 degrees actively and to 45 degrees after fatigue, all with no pain.  MRI demonstrated moderate lumbar spondylosis mainly at L5-S1, small disc protrusion on the left at L5-S1.  There was also impinging of the left S1 nerve root, L4-L5 disc with disc bulge producing moderate stenosis of the central lumbar canal and there was a central disc bulge at L3-L4.  

After review of the record, the Board finds that a rating higher than 10 percent for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from May 29, 1997 to September 25, 2003 under pre-amended DC 5295 is not warranted.  To that end, the 10 percent rating assigned contemplates pain as described by the Veteran.  Although a provisional diagnosis of acute back sprain and muscle spasm was given in July 2000, there is no evidence of muscle spasm on extreme forward bending.  Unilateral loss of lateral spine motion in a standing position was also not shown during this period of time.  With respect to a higher rating based intervertebral disc regulations under DC 5293, the Board notes that during this time frame there is no showing of intervertebral disc syndrome much less moderate intervertebral disc syndrome with recurring attacks.

The Board also finds against an evaluation higher than 20 percent for the service connected lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from September 26, 2003 to November 21, 2013.  To that end, examination in June 2004 disclosed the Veteran was able to forward flex to approximately 70 degrees.  He was, however, very slow to rise secondary to pain.  

A January 2005 VA outpatient record documented complaints of lumbar pain with radiation of pain into left anterior thigh, leg and top of foot.  Flexion was "fingertips 24" from floor with increased pain.  Extension was limited to 50 percent with increased pain, left lateral rotation was limited to 50 percent with increased pain at end of range and right lateral rotation was limited to 25 percent with mild increase in pain.  Left and right lateral flexion was "fingertips to 1" below mid knee with no change in pain.  

A September 2006 VA outpatient record noted tenderness over the left SI joint.  Range of motion testing revealed flexion at 50 percent and extension at 75 percent. Left and right lateral flexion and left and right lateral rotation were at 50 percent.  

During the June 2012 VA examination, the Veteran reported low back pain that radiated down to the lateral left leg below the knee stopping at midway point superior to the left ankle constant improved with rest.  Range of motion testing revealed forward flexion to 60 degrees with pain and extension to 30 degrees.  Left and right lateral flexion, and left and right lateral rotation were normal with objective evidence of painful motion.  There was no additional limitation in range of motion testing following repetitive use testing.  Functional impairment from the lumbar spine included interference with sitting, standing and/or weight bearing.  Although the Veteran was noted to have intervertebral disc syndrome (IVDS), he had no incapacitating episodes over the past 12 months due to IVDS.  

During the November 2013 VA examination, degenerative disc disease was diagnosed.  Range of motion testing of the lumbar spine revealed forward flexion to 55 degrees with objective evidence of pain at 50 degrees, extension was to 20 degrees with objective evidence of pain at 15 degrees, right lateral flexion was to 25 degrees with no objective evidence of painful motion, left lateral flexion was to 25 degrees with painful motion at 15 degrees, and right and left lateral rotation was to 25 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive use testing.  Functional impairment from the lumbar spine included less movement than normal, pain on movement, deformity and disturbance of locomotion.  Although the Veteran was noted to have intervertebral disc syndrome (IVDS), he had no incapacitating episodes over the past 12 months due to IVDS.  

In light of the ranges of motion shown above, the criteria for a rating higher than 20 percent are not met from September 26, 2003 to November 21, 2013.  Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence showing that forward thoracolumbar flexion was 30 degrees or less.  At most, forward flexion of the lumbar spine was shown to be limited to 50 degrees during this period of time.  

The Board also finds that favorable ankylosis of the entire thoracolumbar spine is not shown during this period of time.  For definitional purposes, ankylosis is a fixation of the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Given the ranges of motion reported above, a higher rating is not warranted on this basis.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  Rather, the November 2013 VA examiner stated that there was no ankylosis of the spine.  As such, the criteria for a rating higher than 20 percent have not been met for this period of time.

In reaching these conclusion, the Board has considered the requirements of 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain, the Board notes that the ratings contemplate perarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  

The Board has also considered whether the Veteran's service connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  Although the Veteran was noted to have IVDS during his June 2012 and November 2013 VA examinations, it was shown that he did not have incapacitating episodes over the past 12 months due to IVDS.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for an intervertebral disc syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that the more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

With regard to neurologic abnormalities, the Board notes that the Veteran is already separately rated for radiculopathy of the left lower extremity.  No other neurologic manifestations originating from the lumbar spine have been identified during any period addressed above.  The Board also notes that the June 2012 and November 2013 VA examinations disclosed that the Veteran had scars related to his lumbar spine, they were not painful and/or unstable, nor was the total area of the scars greater than 39 square cm (6 sq. inches) on examination. 

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial evaluation higher than 10 percent disabling for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from May 29, 1997 to September 25, 2003 is denied.  

Entitlement to an initial evaluation higher than 20 percent disabling for lumbar degenerative disc disease status post decompression of L3-L4 and stabilization of L3 to L5 from September 26, 2003 to November 21, 2013 to include periods of convalesce is denied.  


REMAND

In his September 2015 hearing, the Veteran indicated that his lumbar spine disability has worsened to include radiating pain that extended to both feet and changes in his bowel and bladder frequency.  It was also noted that he had back surgery in May/July 2015.  The Veteran was last examined for VA purposes in November 2013.  In light of the Veteran's assertions and his recent surgical intervention, the Board finds that another VA examination is warranted to determine the current severity of his disability.  

Lastly, the Veteran appeals the denial of TDIU.  He contends that his service connected lumbar spine disability impacts his ability to obtain and maintain employment.  In June 2015, E.T. a licensed psychologist and rehabilitation counselor opined that the Veteran's low back pain and radiculopathy prevents him from obtaining and maintaining substantial gainful employment.  The Veteran has not been afforded a VA examination addressing this claim.  In light of the Veteran's contentions and the opinion of E.T., the Board finds that an examination is warranted.  On remand, ongoing VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's lumbar spine disability since 2013.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his lumbar spine disability since 2013.  All attempts to procure such records must be documented in the file.  

2. Schedule the Veteran for a VA orthopedic examination to determine the severity of his lumbar spine disability since November 22, 2013.  The examiner is to be provided access to Virtual VA and VBMS.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examiner should also address any neurological problems associated with the spine.  A complete rationale should be provided for any opinion expressed.

3. Schedule the Veteran for a VA examination to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The examiner is to be provided access to Virtual VA and VBMS.  All findings should be reported in detail and all functional impairment caused by the service connected disorders should be detailed.  The examiner must address the June 2015 opinion provided by E.T.  A complete rationale for all opinions should be provided.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


